LJJN

\]O\Lll

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT

United States Attorney
MATTHEW M. YELOVICH
ROGER YANG

Assistant United States Attorneys
501 I Street, Suite 10-100
Sacramento, CA 95 814
Te1eph0ne: (916) 5 54-2700
Facsimile: (916) 5 54-2900

Attorneys for P1aintiff
United States of America

FILED

CLERK U,S. D|STR|CT CGURT

EAs'rEnN`msTch oF cA§\FoRNlA
iv
K .

\

\j

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING:
211 Hebron Cir., Sacramento, CA

1933 Leford Way, Sacramento, CA

2205 MeadonieW Rd., Sacramento, CA
13373 Bennett Rd., Sacramento, CA

3945 Shining Star Dr., Sacramento, CA
12497 Clay Station Rd., Herald, CA

4036 Sea Forest Way, Sacramento, CA

1240 E St., Sacramento, CA

410 Lampasas Ave., Sacramento, CA

.1 Thistle Ct., Sacramento, CA

 

 

 

 

CASE NOS.

2;18-SW-0255 EFB,
2;18-SW-0256 EFB,
2;18-SW-0257 EFB,
2;18-SW-0258 EFB,
2;13-SW_0259 EFB,
2;1_8-SW-0260 EFB,
2118-SW-0261 EFB,
2;18~SW-0262 EFB,
2;18,SW-0263 EFB,
2:18~SW-0264 EFB

EP-P¢QPG'SE'B] ORDER TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT
AFFIDAVITS

Upon application of the United States of America and good cause having been shown,

///
///

[PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

 

 

b</M/W 7 @M%MV

The Honorable Carolyn K. Delane)/
UNITED STATES MAGISTRATE ]UDGE

[PRoPoSED] ORDER To UNSEAL SEARCH WARRANTS

 

 

